Title: From George Washington to Elias Boudinot, 7 October 1783
From: Washington, George
To: Boudinot, Elias


                        
                            Sir
                            Rocky hill 7 October 1783
                        
                        I do myself the honor to transmit to your Excellency the Copy of a Letter I have received from Sir Guy
                            Carleton, informing me of his having ordered the evacuation of Penobscot. With great respect I have the honor to be Sir
                            Your Excellencys Most Obedient humble Servt
                        
                            Go: Washington
                        
                    